Citation Nr: 1215437	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals, right knee trauma with arthritis.

2.  Entitlement to a rating in excess of 10 percent for right knee instability. 

3.  Entitlement to a rating in excess of 10 percent for residuals of fracture, dislocation of right ankle with traumatic arthritis, prior to June 3, 2010.

4.  Entitlement to a rating in excess of 20 percent for residuals of fracture, dislocation of right ankle with traumatic arthritis, from June 3, 2011.

5.  Entitlement to service connection for a left ankle disability to include as secondary to service-connected right knee disability.

6.  Entitlement to service connection for a left knee disability to include as secondary to service-connected right knee disability.

7.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. G.C.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1973. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which continued the 10 percent rating for residuals, right knee trauma with arthritis and the 10 percent rating for residuals of fracture, dislocation of right ankle with traumatic arthritis. 

During the pendency of the appeal, in December 2008, the RO assigned a separate 10 percent rating for "lateral instability in the right knee," effective March 4, 2007.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board, and the issues before the Board are as listed on the title page.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  In December 2009, the Board remanded this case.  Thereafter, in a March 2011 rating decision, the disability rating for the right ankle disability was increased to 20 percent effective June 3, 2010.  The matter of a higher evaluation for this disability also remains before the Board.  See. AB.

The Board notes that a March 2008 rating decision denied service connection for left ankle and left knee conditions.  In April 2008, a notice of disagreement was received.  An August 2008 rating decision confirmed and continued the prior denials, to include service connection for left ankle and left knee conditions as secondary to right knee disabilities.  In addition, service connection for right and left foot disabilities was denied.  In August 2009, a notice of disagreement as to the denial of service connection for a right foot disability was received.  In May 2011 correspondence, the Veteran continued to advance contentions with regard to these issues.

The issues of issues of service connection for left ankle and left knee conditions to include as secondary to right knee disabilities, and service connection for a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 31, 2007, the Veteran demonstrated painful right knee flexion to 120 degrees; extension was full at zero degrees.

2.  As of August 31, 2007, the Veteran demonstrated repeated pain and locking of the right knee joint due to a tear of the posterior horn and body of the medial meniscus as well as painful right knee flexion to 115-120 degrees and extension of zero-5 degrees.

3.  During the appeal period, the Veteran has demonstrated no more than slight right knee instability; subluxation was not shown.

4.  During the appeal period, the Veteran has demonstrated marked limitation of motion of the right ankle, but he has not had ankylosis of that joint or the functional equivalent thereof.


CONCLUSIONS OF LAW

1.  Prior to August 31, 2007, the rating criteria for a rating in excess of 10 percent for residuals, right knee trauma with arthritis, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2011).

2.  From August 31, 2007, the rating criteria for a rating of 20 percent for residuals, right knee trauma with arthritis are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.40, 4.45, 4.71a, Diagnostic Code 5010, 5260, 5261, 5258 (2011).

3.  The rating criteria for a rating in excess of 10 percent for right knee instability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

4.  Prior to June 3, 2010, the criteria for a rating of 20 percent for residuals of fracture, dislocation of right ankle with traumatic arthritis are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Part 4, Diagnostic Code 5010-5271 (2011).

5.  From June 3, 2010, the criteria for a rating in excess of 20 percent for residuals of fracture, dislocation of right ankle with traumatic arthritis are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Part 4, Diagnostic Code 5010-5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA letters dated in April 2007, January 2008, and May 2008, fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The Veteran was advised to submit evidence or information that would help to substantiate his claim. 

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that the May 2008 letter informed the Veteran of the diagnostic codes that his right knee and right ankle disabilities may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The VCAA notices notified the Veteran that a disability rating and an effective date for the award of benefits will be assigned in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This case was remanded to obtain pertinent medical records and records from the Social Security Administration (SSA).  Thereafter, medical records were received and the Veteran was afforded a VA examination.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  In addition, the Board is satisfied that the RO has substantially complied with the Board's December 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). As noted above, the Veteran's treatment reports have been obtained and VA examinations adequate for rating purposes have been conducted.

The Veteran has been afforded a Travel Board hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans' Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and sought to specifically identify any pertinent evidence not currently associated with the claims file.  In addition, the Veteran volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his/her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he/she identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Right Knee

Historically, in an April 1974 rating decision, service connection was established for residuals of a right knee trauma with instability.  A 10 percent rating was assigned under Diagnostic Code 5257.  A May 2006 rating decision recharacterized the disability as residuals of a right knee trauma with instability and arthritis.  The 10 percent rating under Diagnostic Code 5257 was confirmed and continued.  The December 2008 rating decision "granted" service connection or right knee instability, but that aspect of the Veteran's right knee disability was already service-connected and, in fact, the compensable rating previously assigned was made under the diagnostic code for instability.  Nevertheless, overall, the Veteran was assigned separate 10 percent ratings for (1) residuals of a right knee trauma under Diagnostic Code 5260 (impairment of flexion) and (2) right knee instability associated with residuals of right knee trauma with arthritis under Diagnostic Code 5257.  It would be more accurate to state that a separate 10 percent rating was separately assigned or "granted" for the right knee arthritis based on limited/painful flexion.

In conjunction with the claim for higher ratings, the Veteran has been examined several times and pertinent medical records have been received.  

In April 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had constant pain, which he rated as 8.5 out of 10 on a scale from 1-10 with 10 being worse.  He indicated that he had shooting pain1-4 times a day which occurred bilaterally.  The Veteran related that he could walk 1/4 to 1/2 of a block.  He did not do house or yard work, but engaged in internet marketing from his home.  He reported that he could stay seated 10-20 minutes at a time.  Physical examination revealed that the Veteran was in no apparent distress.  He walked with an antalgic gait, favoring his right knee, and using a cane on the same side.  He did not use any medical orthotics.  He was not using his usual prescribed pressure stockings.  On the right knee, there was a mainly horizontal, but curvilinear scar across the anterior-inferior patella that was 20 centimeters in length by 1 centimeter in width.  It was mildly hyperpigmented brown, but it was very stable, nontender, and moved freely.  The extension of the knee was to zero degrees with no pain.  The Veteran had flexion to 120 degrees, with pain at that end range.  There was crepitus with patellar grind.  The knee was overall stable to varus/valgus, anterior drawer, and McMurray.  Strength was normal at 5/5.  Sensory was normal with reflexes diminished bilaterally at 1+.  There was no change in active or passive range of motion during repeat testing, and no additional losses of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The diagnosis was right knee with a history of avulsion fracture status post surgery for repair.  

An August 31, 2007 magnetic resonance imaging (MRI) revealed a tear of the posterior horn and body of the medial meniscus along with moderately severe osteoarthritis of the patellofemoral compartment and a small Bakers cyst.  

In November 2008, the Veteran was afforded another VA examination.  At that time, the Veteran reported having constant right knee pain at the 8.5 level previously described.  He did not wear a knee brace.  He reported having occasional swelling.  He also described having a sensation of weakness in his legs, but he did not fall.  His knee would pop on a regular basis.  The Veteran related that he had used a cane for the past 5-6 years and he could not walk more than 1 block.  The examiner noted that other than walking his dog, the Veteran indicated that he was a "shut-in."  He did not drive, but was capable of caring for his own personal needs.  The prior MRI was noted.  Physical examination revealed that the Veteran was able to flex the knee from zero to 120 degrees with pain at each end range.  There was patellar crepitus and a positive patellar apprehension test.  There was some slight laxity of the medial collateral ligament on the right.  The knee was otherwise stable.  There was no swelling of the knee and no tenderness.  There was a 19 centimeter curvilinear scar below the knee extending from the lateral aspect to medial aspect of the leg.  The scar was well healed.  It was 5 millimeters wide.  It was not tender or inflamed.  There was a slight degree of pigmentation.  The diagnosis was right knee meniscus tear and arthritis; status post avulsion fracture of the right knee.  The examiner indicated that at this point in time, the Veteran had evidence of a tear of the posterior horn and body of the medial meniscus as well as moderate osteoarthritis of the patellofemoral compartment.  The Veteran clearly did have some patellar chondromalacia.  There was some limitation of motion of the knee and there was also slight laxity of the lateral collateral ligament.  There was no change in active or passive range of motion during repeat motion testing, and no additional losses of range of motion of the involved joints due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.

March 2009 VA records showed that the Veteran complained of a painful and unsteady right knee.  In addition, he indicated that the right knee locked.  

Thereafter, the Veteran testified at a Board hearing in October 2009.  The Veteran reported that he used a cane for walking.  He related that he experienced flare-ups where his right knee would lock, click, and pop.  He also indicated that he fell twice per year.  He stated that his pain was at the 8.5 to 10 level and that he was taking Lyrica for relief.  He reported that he had problems with weight-bearing as well as swelling.  He discussed his difficulty to navigating stairs and moving in general, relating that the pain could be excruciating.  The Veteran stated that he medically retired due to a lot of things, including his right knee.  

In June 2010, the Veteran was afforded a VA examination.  The Veteran described having snapping and popping of the right knee and that it was unstable.  The Veteran stated that he had to be careful going up and down stairs, leading with the right leg.  He also reported having flare-ups.  He indicated that he had a dull, numbing type of sensation on flare-ups that could last 2 and 1/2 to 3 days which were only tolerable with Lyrica.  Physical examination revealed an extension lag of 10 degrees; the Veteran was unable to get to 10 degrees.  He could flex to 115.  The Veteran reported that it was painful throughout motion with clicking, popping, and crepitus.  However, the knee itself was stable.  Overall strength was 5/5 in the right lower extremity.  There was no change in active or passive range of motion during repeat motion testing, and no additional losses of range of motion of the involved joints due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  Across the anterior surface of the right knee, coursing from medial to lateral, there was a 20 by 1 centimeter scar that was mildly hyperpigmented brown.  It was stable with no ulceration or breakdown.  It was flat without inflammation, edema, or keloid formation.  There was no induration, inflexibility, or limitation of motion or impairment of function due to the scar.  The prior MRI was review.  The diagnosis was right medial meniscus tear, internal derangement with limited extension.  Later, also in June 2010, the examiner reviewed the claims file and indicated that there were no changes.

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-5259 for cartilage impairment.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

In this case, the RO has assigned a 10 percent rating for limitation/painful motion on flexion under Diagnostic Code 5260 and a 10 percent rating based on lateral instability under Diagnostic Code 5257.  As noted above, both ratings are permitted simultaneously and take into consideration the diagnosis of arthritis of the right knee as part and parcel of those ratings.

The Veteran has reported instability of the right knee.  He is competent to make that report.  Instability was shown on the November 2008 examination and the VA outpatient records noted the Veteran's complaints in that regard.  Instability was not shown on the April 2007 or June 2010 examination.  In 2007, the knee was stable to varus/valgus, and Anterior Drawer's and McMurray's tests were normal.  The VA examiner, in November 2008, described the laxity as being slight.  Additionally, although the Veteran asserted that he fell at least two times per year in 2009, on VA examination in 2010, the examiner noted that the knee was stable.  At no time was subluxation shown.  In light of the aforementioned, the Board finds that the Veteran's right knee instability more nearly approximates the 10 percent level, rather than a higher 20 percent level as the instability shown is more nearly slight than moderate.  Accordingly, a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted.  

Turning to limitation of motion, the Veteran does not meet the diagnostic criteria for the assignment of a 20 percent or higher rating for limitation of motion of flexion during the appeal period.  The Veteran does not have limitation of flexion of 30 degrees or less or the functional equivalent thereof; thus, a higher rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In 2007 flexion was to 120 degrees even with pain at that end range.  In 2008, range of motion remained the same.  Additionally, in 2010, flexion was to 115 degrees.  In fact, even at that time and when considering the DeLuca criteria, flexion was limited to no more than 115 degrees.  Since the Veteran has pain and consistent with 38 C.F.R. § 4.59, a 10 percent rating for limitation/painful motion on flexion has been assigned, and a higher rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Regarding extension, physical examinations in 2007 and 2008 showed extension to zero degrees.  On the June 2, 2010 examination, the Veteran demonstrated a loss of extension to 10 degrees.  As noted, prior to this time, extension was complete at zero degrees and without limitation due to pain or the other DeLuca factors.  Thus, as of June 2, 2010, a 10 percent rating is warranted based on limitation/painful extension.  However, a higher rating is not warranted since limitation of extension was to 10 degrees, not to 15 degrees even when considering the Veteran's complaints of pain.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes that Diagnostic Codes 5258-5259, which concerns injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  The Veteran has not undergone this type of surgery and there is no indication of record suggesting such.  

Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.   The Veteran underwent an MRI on August 31, 2007 which showed a tear of the posterior horn and body of the medial meniscus.  The Veteran's lay testimony at his hearing as well as his complaints in VA outpatient records document that he had, in particular, extreme pain and repeat locking.  As such, the Board accepts that as of August 31, 2007, the Veteran met the criteria for a 20 percent rating under Diagnostic Code 5258.  Limitation of motion is a relevant consideration under Diagnostic Code 5258, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See VAOPGCPREC 9-98.  Thus, separate ratings are not warranted under Diagnostic Code 5258 and Diagnostic Codes 5260 or 5261.  

Therefore, as of August 31, 2007, it is more advantageous for the Veteran to continue to be rated 10 percent disabled under Diagnostic Code 5257 and 20 percent disabled under Diagnostic Code 5258, rather than under the limitation of motion code.  As of June 2, 2010, when he warranted an additional rating based on limitation/painful motion on extension in addition to the limitation/painful flexion rating, the overall rating would be the same.  Stated differently, as of August 31, 2007, the Veteran's 10 percent rating under Diagnostic Code 5257 and 20 percent rating under Diagnostic Code 5258 is the same overall rating under 38 C.F.R. § 4.25 (combined rating table) as a 10 percent rating under Diagnostic Code 5257, a 10 percent rating under Diagnostic Code 5260, and a 10 percent rating under Diagnostic Code 5261.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In that regard, the Board seeks to have the Veteran rated on the basis of the code(s) that are most advantageous to him.

In addition, the Board has considered the application of other alternative codes, but finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities due to his service-connected right knee disorder.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

Also for consideration is whether the scar of the right knee warrants a separate rating.  There was a change in the criteria for rating scars after the Veteran filed his increased rating claim.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  At the time the Veteran filed his claim, Diagnostic Code 7804 provided that superficial scars painful on examination warranted a 10 percent rating.  Higher ratings were warranted under Diagnostic Code 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion, and scars could be rated based on limitation of function of the affected part under Diagnostic Code 7805.

The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  Note 3 to Diagnostic Code 7804 provides that scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive a rating under Diagnostic Code 7804 when applicable.  The revised Diagnostic Code 7801 similarly provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code. 

There is no basis for a separate rating for the Veteran's right knee scar.  On examination, the scar was described as a 20 by 1 centimeters.  It is hypopigmented brown, but is otherwise asymptomatic including being nontender, nonpainful, not unstable, and not deep.  Given the description of the scar and lack of any current symptoms other than color, the Board finds that a separate rating for the Veteran's right knee scar is not warranted.

Thus, prior to August 31, 2007, the preponderance of the evidence is against a rating in excess of 10 percent under Diagnostic Code 5257 or 5260.  As of August 31, 2007, the preponderance of the evidence is against a rating in excess of 10 percent under Diagnostic Code 5257, but the evidence supports a rating of 20 percent under Diagnostic Code 5258.  Thus, staged ratings are warranted for the right knee.  See Hart.


Right Ankle

Historically, in an April 1974 rating decision, service connection was established for residuals of a right knee dislocation with traumatic arthritis.  A 10 percent rating was assigned under Diagnostic Code 5010-5271.  In a March 2011 rating decision, the disability rating for the right ankle disability was increased to 20 percent effective June 3, 2011.  

In conjunction with the claim for higher ratings, the Veteran has been examined several times and pertinent medical records have been received.  

In April 2007, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had suffered a compound fracture which was surgically repaired during service.  The Veteran described having right ankle pain which was constant with occasional flare-ups.  He indicated that he also had pedal edema which he felt was due to his right ankle and knee disorders.  It was also noted that he had arterial and venous insufficiency and a skin disorder on the soles of his feet.  The Veteran was able to self-care and was also able to walk 1/4 to 1/2 a block.  He did not do house or yard work.  He worked performing internet marketing from his own company, but could only stay seated anywhere from 10-20 minutes at time.  Physical examination revealed that the Veteran's posture and gait were abnormal.  He walked with an antalgic gait which favored his right knee.  He used a cane in his right hand.  There were no medical orthotics and he was not wearing his usual pressure stocked which had been prescribed.  He had dorsiflexion of the right ankle to 10 degrees with mild pain at the end range.  Plantar flexion was to 40 degrees with mild pain at that end range.  He had bilateral dependent edema with evidence of chronic venous insufficiently bilaterally with hemosiderin deposits.  There was 3 to 4 plus pitting edema with hypokeratosis of the bottoms of his feet bilaterally.  The skin color looked good.  Temperature was also normal at the dorsum of the foot with no evidence of arterial insufficiency.  Anterior drawer was only minimally lax with no instability and posterior drawer was normal.  There was no change in active or passive range of motion during repeat motion testing and there was no additional loss of range of motion due to weakness, pain, impaired endurance, fatigue, incoordination, or flare-ups.  The diagnosis was right ankle status post fracture/dislocation; healed with no specific diagnosis based on examination alone.  August 2007 x-rays showed evidence of a prior intraarticular distal tibial fracture, syndesmosis injury and instability of the right ankle joint.  In addition, there as mild tibiotalor joint osteoarthritis.  

Subsequent VA records recorded treatment for diabetic neuropathy and its manifestation as well as Lisfrac foot injury and Charcot foot with those manifestations.  These disability are not service-connected.

A February 2008 MRI revealed multiple different pathologies, including a planovalgus deformity of the foot with midfoot impingement and extensive edema involving the navicular cuboid and cuneiform bones as well as the metatarsal heads.  There was extensive osteoporosis of the tarsometatarsal joints throughout.  There was proximal subluxation of the peroneus longus tendon in the region of the cuboid bones.  The ankle itself demonstrated deltoid injury and syndesmotic injury.  There was extensive productive change involving the lateral gutter of the ankle mortise.

In November 2008, the Veteran was afforded another VA examination.  The Veteran reported that he had right ankle pain at the 8.5-10 level for which he was taking Lyrica.  He did not wear an ankle brace.  He described intermittent swelling.  If he walked a block, he experienced pain and had to stop and rest.  He stated that he occasionally twisted the ankle.  The prior x-ray and MRI were discussed.  The Veteran was medically retired and stayed at home except when he would take his dog for a short walk.  On examination, the right ankle was able to dorsiflex from zero to 10 degrees, plantar flex from zero to 30 degrees, evert from zero to 10 degrees, and invert from zero to 15 degrees.  The Veteran had pain at the extremes of each end of motion.  There was a small generalized tenderness of the ankle, particularly near the medial and lateral malleoli.  Swelling was present.  The diagnosis was right ankle post traumatic arthritis, status post fracture dislocation of the right ankle requiring casting; degenerative arthritis; arthritic changes in the tarsometatarsal bones of the right foot.  There were no abnormal signs of weightbearing.  

June and August 2009 VA records noted that the Veteran had right ankle instability and buckling.  The Veteran was wearing an ankle brace and using special shoes.

In October 2009, the Veteran testified at a Board hearing.  At that time, he reported that he used a cane, ankle brace, and compression stockings.  He reported that the right ankle kept spraining and would swell.  He related that he had recently gotten a pain shot for the pain.  He also related that he had shooting pain due to his diabetes mellitus in the foot as well as Charcot foot.  

A January 2010 evaluation revealed that the Veteran reported right foot and ankle pain.  X-rays were ordered.  January 2010 x-rays revealed mild narrowing of the medial and lateral gutters consistent with osteoarthritis.  X-rays and physical examination resulted in diagnoses of peripheral diabetic neuropathy, mild tibiotalor arthritis, mild subtalar arthritis, and mild right insertional Achilles tendinopathy.  In March 2010, the Veteran was fit with a new ankle brace.  The Veteran reported that he used a cane and sometimes a wheelchair for ambulation.  

In June 2010, the Veteran was afforded a VA examination.  The Veteran reported that when his right ankle pain was at its worse, he would wear the solid type ankle brace.  He related that he had constant pain which was 4.5 to 5 out of 10.  It was neuropathic in nature along the entire right lower extremity with patchy diffuse sharpness that could be felt as well as sharp shooting pain.  The Veteran related that he could only take 600 steps maximum at any one time and stated that stairs caused pain.  He could stand up from a few minutes to an hour or more.  Flare-ups caused a more intense type of pain across the ankle anteriorly and also dorsally along the Achilles tendon.  He received steroid injections, but hated them.  Physical examination revealed that dorsiflexion lagged -5 degrees (the Veteran could not go to neutral); plantar flexion was 20 degrees.  The Veteran reported pain throughout range of motion through the dorsal surface of the ankle as well as the Achilles where it was tight at the end range of dorsiflexion.  The ankle itself was not treated for stability given the Veteran's marked guarded pain.  The overall s strength in the right lower extremity was 5/5.  There was no change in active or passive range of motion during repeat motion testing, and no additional losses of range of motion of the involved joints due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The diagnosis was right ankle osteoarthritis.  The examiner noted that the Charcot foot deformity as well as the diabetic neuropathy were present, but not service-connected.  In June 2010, the examiner reviewed the claims file and indicated that there were no changes.  The Veteran subsequently emphasized in correspondence his limitation on ambulation, need for assistive devices, and extreme pain.

The Veteran's right ankle disorder is rated under Diagnostic Code 5010-5271.  Diagnostic Code 5271 evaluates the ankle disability based on limitation of motion. Moderate limitation of motion of the ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. Part 4, Diagnostic Code 5271.  Normal range of motion in an ankle is considered to be 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

A higher rating for the ankle requires that the Veteran have ankylosis on dorsiflexion of between zero and 10 degrees or on plantar flexion between 30 and 40 degrees.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5270.  The rating schedule also provides ratings for "foot" disabilities as well as "ankle" disabilities.  Although higher ratings are available for various foot disabilities, the Board finds that the Veteran clearly has been service-connected for a right ankle injury.  He also has right foot disabilities, which, as noted above, are not service-connected.  Thus, the more appropriate rating is based on right ankle symptomatology.  

The Veteran is certainly competent to report pain, swelling and edema, weakness, other symptoms, and that his activities are restricted.  The Board also finds that he is credible in his reports of symptoms and their effect on his activities.  He has been assigned a 10 percent rating prior to June 3, 2010, and a 20 percent rating based on marked limitation of motion as of June 3, 2010.  In taking into account the Veteran's credible reports of pain and instability of the right ankle, the Board finds that the 20 percent rating is warranted for the entire appeal period.  The Veteran has consistently demonstrated only 50 percent motion on dorsiflexion and his plantar flexion has steadily declined.  The Board is persuaded that edema/swelling is a persistent problem and instability has intensified.  The Veteran requires multiple assistive ambulation devices and recognizes that the Veteran's mobility is compromised and worsening.  While his other medical problems undoubtedly contribute to this need, the Board cannot separate out the individual contributing factors of each.  The Board affords the Veteran every reasonable doubt in this award of 20 percent.  This rating takes into account the DeLuca factors.  However, while the evidence objectively shows that the Veteran has marked decreased movement he does not have ankylosis or any functional equivalent thereof.  The 20 percent rating more nearly approximates the disability level since the Veteran does not approximate ankylosis.  


Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, prior to August 31, 2007, the preponderance of the evidence is against a rating in excess of 10 percent for right knee disability under Diagnostic Code 5257 or 5260.  As of August 31, 2007, the preponderance of the evidence is against a rating in excess of 10 percent under Diagnostic Code 5257, but the evidence supports a rating of 20 percent under Diagnostic Code 5258.  With regard to the right ankle, prior to June 3, 2010, the evidence supports a rating of 20 percent.  As of June 3, 2010, the preponderance of the evidence is against a rating in excess of 20 percent.

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right knee and right ankle disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Prior to August 31, 2007, entitlement to a rating in excess of 10 percent for residuals, right knee trauma with arthritis is denied.

As of August 31, 2007, entitlement to a rating of 20 percent for residuals, right knee trauma with arthritis is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for right knee instability is denied.

Prior to June 3, 2010, entitlement to a rating of 20 percent for residuals of fracture, dislocation of right ankle with traumatic arthritis is granted, subject to the law and regulations governing the payment of monetary benefits.

From June 3, 2010, entitlement to a rating in excess of 20 percent for residuals of fracture, dislocation of right ankle with traumatic arthritis is denied.


REMAND

As noted in the introductory portion of this decision, the Veteran has submitted a notice of disagreement as to the issue of entitlement to service connection for left ankle and left knee conditions to include as secondary to right knee disabilities, and service connection for a right foot disability, which was denied in an August 2008 rating decision.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran should be sent a statement of the case as to the issue of entitlement to service connection for left ankle and left knee conditions to include as secondary to right knee disabilities, and service connection for a right foot disability.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on any issue, then the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


